                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )   Case No. 1:19-cr-120-CLC
                                                 )
LISA HUGHES                                      )

                                           ORDER

          Magistrate Judge Christopher H. Steger filed a report and recommendation recommending

 the Court: (1) grant Defendant’s motion to withdraw her not-guilty pleas to Counts One and Four

 of the five-count Indictment; (2) accept Defendant’s pleas of guilty to Counts One and Four of

 the Indictment; (3) adjudicate Defendant guilty of the charges set forth in Counts One and Four

 of the Indictment; and (4) order that Defendant shall remain in custody until sentencing. (Doc.

 112.)    Neither party filed a timely objection to the report and recommendation.         After

 reviewing the record, the Court agrees with the magistrate judge’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 112) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         (1) Defendant’s motion to withdraw her not-guilty pleas to Counts One and Four of the

            Indictment is GRANTED;

         (2) Defendant’s pleas of guilty to Counts One and Four of the Indictment are

            ACCEPTED;

         (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Counts One and

            Four of the Indictment;

         (4) A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

         (5) Defendant SHALL REMAIN in custody until sentencing in this matter which is
  scheduled to take place on June 3, 2020 at 2:00 p.m. [EASTERN] before the

  Honorable Curtis L. Collier.


SO ORDERED.

ENTER:

                                     /s/
                                     CURTIS L. COLLIER
                                     UNITED STATES DISTRICT JUDGE




                                 2
